 

Exhibit 10.3

Escrow Agreement

 

ESCROW AGREEMENT (this “Agreement”) entered into as of August 1, 2016, among CHP
II Partners, LP, a Delaware limited partnership (“CHP II OP”), REIT Funding,
LLC, a Georgia limited liability company (“RF”), and Cushing, Morris, Armbruster
& Montgomery, LLP, a Georgia limited liability partnership (“Escrow
Agent”).  The parties hereto agree as follows:

 

This Agreement is being entered into in connection with the transactions
described in the Confidential Private Placement Memorandum dated July 13, 2016
regarding the offering by CNL Healthcare Properties II, Inc. (the “REIT”) and
CHP II OP to 125 investors, each investor to purchase shares of common stock
from the REIT and a promissory note from CHP II OP in the principal amount of
$2,500 (each, a “Note” and collectively the “Notes”).  A form of Note is
attached as Exhibit A.  

 

1.Appointment as Escrow Agent.  The parties hereto hereby appoint Escrow Agent,
and Escrow Agent agrees to act, as escrow agent on and subject to the terms and
conditions of this Agreement.  

 

2.Escrowed Funds

 

2.1Promptly after the parties’ execution of this Agreement, CHP II OP will (or
will cause one of its affiliates to) pay to Escrow Agent $383,000.00 in
immediately available funds (in accordance with written wiring instructions from
Escrow Agent).  Such funds received by Escrow Agent from CHP II OP hereunder are
called herein the “escrowed funds.”

 

2.2Escrow Agent will hold the escrowed funds in escrow hereunder.  

 

2.3Escrow Agent will hold the escrowed funds in its IOLTA trust account as
maintained by Escrow Agent from time to time in accordance with the applicable
requirements of the State Bar of Georgia.  Currently, Escrow Agent maintains its
IOLTA trust account with State Bank & Trust Company.  The escrowed funds shall
be invested only in a cash bank account and not in a money market fund or any
investments.  Any interest or other earnings on the escrowed funds will be
disposed of in accordance with Escrow Agent’s standard practices for its IOLTA
trust account (in accordance with the applicable requirements of the State Bar
of Georgia).  In general, the net earnings on the IOLTA trust account are paid
to the Georgia Bar Foundation.  Accordingly, none of the interest or other
earnings on the escrowed funds will become part of the escrowed funds.

 

2.4RF and CHP II OP agree that the escrowed funds are to be held by Escrow Agent
as security for the Notes until the REIT has raised $10,000,000 in gross
proceeds in its initial public offering of common stock (the “Offering
Threshold”) or, if earlier the principal, interest and any prepayment premiums
on the Notes have been paid in full in accordance with their terms (the “Note
Satisfaction”), in either case, at which point the escrowed funds shall be
returned to CHP II OP.  Once the REIT has raised the Offering Threshold in its
initial public offering of common stock or upon the Note Satisfaction, CHP II OP
shall send written notice to Escrow Agent and RF notifying them of such fact and
providing instructions with respect to releasing the Escrow Funds to CHP II
OP.  Escrow Agent shall thereafter provide RF with ten business days to object,
through written notice to Escrow Agent and CHP II OP, to such release of the
escrowed funds, if it has good reason to believe that neither the Offering
Threshold nor Note Satisfaction has been achieved.  

 

2.5   If, prior to the Offering Threshold or Note Satisfaction being achieved,
an Event of Default under the Notes has occurred and not been cured in
accordance with Section 2.02 of the Notes, and the Notes shall have become due
and payable in accordance with Section 2.02 of the Notes, then RF shall send
written notice to Escrow Agent and CHP II OP notifying them of such fact and
providing instructions with respect to releasing the escrowed funds to RF for
the benefit of repaying principal and interest to the Noteholders.  Escrow Agent
shall thereafter provide CHP II OP with ten business days to object, through
written notice to Escrow Agent and RF, to such release of the escrowed funds, if
it has good reason to believe that the Notes have not become due and payable in
accordance with Section 2.02 of the Notes

 

EAST\127084276.1

--------------------------------------------------------------------------------

2

2.5If there are any disputes as to whether the Escrow Agent is obligated to
deliver any of the escrowed funds delivered to it pursuant hereto, the Escrow
Agent shall not be obligated to make any delivery, but in such event, may hold
the same until receipt by the Escrow Agent of an authorization in writing signed
by all the parties having an interest in such dispute, directing the disposition
of same.  If such written authorization is not given, or if proceedings for such
determination are not commenced and diligently continued, the Escrow Agent may,
but is not required to, bring an appropriate proceeding for leave to deposit
said monies and/or documents in the registry of a court having jurisdiction in
the state in which the Escrow Agent’s principal office is located pending such
determination.  The Escrow Agent shall be reimbursed by CHP II OP (without
prejudice of any rights or remedies that CHP II OP may have against other
parties hereto) for all costs and expenses incurred in connection with any such
action or proceeding, including, without limitation, reasonable attorneys’ fees
and disbursements through all investigations and proceedings.  In the event the
Escrow Agent places the escrowed funds it holds in the registry of a court
pursuant to this Section 2.5 and files an action of interpleader naming the
parties having an interest in such dispute, the Escrow Agent shall be released
and relieved from any and all further obligation and liability hereunder or in
connection herewith.

 

3.Termination.  This Escrow Agreement will terminate when Escrow Agent has
released all the escrowed funds pursuant to section 2 hereof.

 

4.Succession in Office of Escrow Agent.  Escrow Agent may resign as Escrow Agent
by giving written notice to the other parties hereto at least 30 days in advance
of the stated effective date of the resignation.  Escrow Agent may be removed as
Escrow Agent at any time, with or without cause, by written notice given to
Escrow Agent by CHP II OP and RF.  If the office of Escrow Agent becomes vacant,
CHP II OP and RF may appoint a successor Escrow Agent.  If no successor Escrow
Agent is appointed within 30 days after the office of Escrow Agent becomes
vacant, Escrow Agent may petition any court of competent jurisdiction to appoint
a successor Escrow Agent.

 

5.Exculpation and Indemnification of Escrow Agent.

 

5.1Escrow Agent shall have no duties except those that are expressly set forth
herein.

 

5.2Escrow Agent shall have no duty hereunder unless and until it has received
counterpart(s) of this Agreement bearing signatures of CHP II OP and RF.

 

5.3Escrow Agent shall be protected in acting upon any written notice, affidavit,
request, waiver, consent, receipt or other paper or document furnished to it,
not only in assuming its due execution and the validity and effectiveness of its
provisions but also as to the truth and acceptability of any information therein
contained, which it in good faith believes to be genuine and what it purports to
be.

 

5.4In addition to any other protections of Escrow Agent hereunder, Escrow Agent
shall not be liable for any error of judgment, mistake of fact or law, or action
of any kind taken or omitted to be taken hereunder if (i) in good faith
reasonably believed by it to be in accordance with the provisions and intent
hereof or (ii) otherwise not constituting gross negligence or willful misconduct
by Escrow Agent.

 

5.5CHP II OP and RF jointly and severally shall indemnify Escrow Agent and each
of its owners (partners), employees, and agents (“Indemnified Persons”) against
all claims, demands, liabilities, losses, and expenses, including reasonable
attorneys’ fees, that may at any time be incurred by or asserted against any of
the Indemnified Persons relating to this Agreement, any transaction contemplated
hereby, or any act or omission by or on behalf of Escrow Agent hereunder, except
to the extent directly resulting from Escrow Agent’s gross negligence or willful
misconduct.  

 

5.6If Escrow Agent is uncertain as to the proper disposition of any of the
escrowed funds, Escrow Agent in its sole discretion may deposit the escrowed
funds with a court of competent jurisdiction, together with such pleadings as
Escrow Agent deems appropriate, whereupon Escrow Agent shall have no further
obligation hereunder.

 

EAST\127084276.1

--------------------------------------------------------------------------------

3

6.Compensation of Escrow Agent.  Upon the execution of this Agreement by all
parties, CHP II OP will pay Escrow Agent $2,500 as a fee for Escrow Agent
serving as Escrow Agent hereunder.

 

7.Effect of Certain Provisions as between CHP II OP and RF.  The provisions of
this Agreement concerning exculpation and indemnification of Escrow Agent shall
not affect any rights or obligations under or in connection with the PPM, any of
the transactions contemplated thereby, or any other agreement relating thereto,
as between any of CHP II OP (and its affiliates) and RF (and its affiliates).

 

8.Notices.  All notices, requests, demands, claims, and other communications
hereunder (“notices”) shall be in writing. Any notice shall be deemed duly given
if it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:

 

If to CHP II OP:

CHP II Partners, LP

Attn. Kevin R. Maddron, Chief Financial Officer

450 South Orange Avenue

Orlando, FL 32801

Telephone: (407) 650-1000

Facsimile: (407) 540-2699

 

If to RF:

REIT Funding, LLC

Attn. Patrick J. Whelchel

1175 Peachtree St, NE, Suite 2200

Atlanta, Georgia 30361

email pjwhelchel@reit-funding.com

If to Escrow Agent:

Cushing, Morris, Armbruster & Montgomery, LLP

Attn. Kevin R. Armbruster

191 Peachtree Street, N.E., Suite 4500

Atlanta, Georgia 30303

email kra@cmamlaw.com

 

 

Any party may send any notice to the intended recipient at the address set forth
above using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice shall be deemed to have been duly given unless and until it actually is
received by the intended recipient. Any party may change the address to which
notices are to be delivered by giving the other parties notice in the manner
herein set forth.

 

9.Miscellaneous. This Agreement embodies the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to such subject matter.  This
Agreement may be modified or waived only by a written instrument signed by each
party hereto sought to be charged thereby.  This Agreement shall bind and
benefit the parties named herein and their respective successors and assigns.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Georgia (without giving effect to any choice- or conflict-of-laws
rule that would cause the application of the laws of any jurisdiction other than
the State of Georgia).  Any provision of this Agreement that is invalid or
unenforceable as to any person or in any situation or jurisdiction shall not
affect the validity or enforceability of the remaining provisions hereof or the
validity or enforceability of the offending provision as to any other person or
in any other situation or jurisdiction. Without limiting the survival of any
other provisions of this Agreement as provided herein (including any provision
that by its content or nature is intended to survive) or as a matter of law, the
provisions of section 5.5 (which relates to indemnification of Escrow Agent),
and such other provisions of this Agreement as may be necessary or desirable to
enforce or interpret the terms of this Agreement will survive the termination of
this Agreement.  Section headings herein are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this
Agreement.  Wherever the context requires, the masculine, feminine, or neuter
gender shall include the other two genders, and the singular shall include the
plural and vice versa, and words importing persons shall include entities.  The
words “includes” and “including” are not limiting.  This Agreement may be signed
in any number of counterparts (and by different parties on separate
counterparts) with the same effect as if all parties hereto had signed the same
document.

 

Witness the parties’ signatures.

 



EAST\127084276.1

--------------------------------------------------------------------------------

4

CHP II PARTNERS, LP

 

By: CHP II GP, LLC

       as General Partner

 

By: /s/ Tracey B. Bracco_________________

Name: Tracey B. Bracco

Title:   Vice President

 

REIT FUNDING, LLC

 

By: /s/ Patrick J. Whelchel                             _

Name: Patrick J. Whelchel

Title: VP & General Counsel                        

CUSHING, MORRIS, ARMBRUSTER & MONTGOMERY, LLP

 

By: /s/ Kevin R. Armbruster____________

       Kevin R. Armbruster, Partner

 

 

 

 

 

 

 

EAST\127084276.1